DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2015/0236262) (Cho) in view of Kim et al (US 2015/0380662) (Kim). 
In reference to claims 1-10, Cho teaches an organic light emitting device comprising a first electrode and a second electrode and an emission layer between the first and second layer wherein the emission layer comprises a compound of formula 1 and a compound of one of formulae 10A, 10B, 10C, 10D, or 10E (Cho [0009]) and a phosphorescent dopant (Cho [0377]) for example wherein the compound of formula 1 is compound 102A as shown below (Cho [0255] Page 32) and the compound of one of formulae 10A, 10B, 10C, 10D, or 10E is compound a compound of formula 10E as shown below (Cho [0009]) 

    PNG
    media_image1.png
    308
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    117
    279
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    404
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    195
    348
    media_image4.png
    Greyscale

for example wherein in the formula 10E, A21 and A22 are each benzene (Cho [0152]), R22, R23 and R24 are each hydrogen (Cho [0026]-[0027]), X21 is N-(L21)a21-R21  (Cho [0207]) wherein a21 is 1 (Cho [0048]), L21 is a pyridine of formula 4-9 (Cho [0021] [0230]), R21 is a triazine substituted with two phenyl groups of formula H-12 (Cho [0025] [0240]), X22 is S(Cho [0207]).

Cho discloses the compound of formula 10E that encompasses the presently claimed compound of formula 1, including wherein in the formula 10E, A21 and A22 are each benzene, R22, R23 and R24 are each hydrogen, X21 is N-(L21)a21-R21 wherein a21 is 1, L21 is a pyridine of formula 4-9, R21 is a triazine substituted with two phenyl groups of formula H-12, X22 is S. Each of the disclosed substituents from the substituent groups of Cho are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 10E.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 10E to provide the compound described above, which is both disclosed by Cho and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Given that Cho discloses the organic light emitting device that encompasses the presently claimed device structure and composition, including wherein the device comprises a mixed host material combination of a first host of formula 102A and a second host material of formula 10E, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this combination of host materials in the device structure and composition, which is both disclosed by Cho and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Cho does not expressly teach that the compound 102A could also have a phenylene linking group between the two carbazole groups.

With respect to the difference, Kim teaches organic electronic devices comprising bis-carbazole compounds as host in the light emitting layer wherein the host materials can be linked by various linking groups and specifically teaches compound 1 and 33 as shown below as functional alternative materials for such a purpose. 


    PNG
    media_image5.png
    139
    264
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    274
    261
    media_image6.png
    Greyscale



Kim further teaches that such materials when included in an emission layer of an organic light-emitting device allow for maintenance of charge balance and improve efficiency. It would have been obvious to have selected material 33 of Kim as an alternative to material 102A of Cho and thereby arrive at a functional device. 

That is, the substitution of the the compound 33 of Kim for the compound 102A of Cho, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predicatable result of maintaining charge balance in an OLED and improving efficiency. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 1: Reads on the claimed comprising an anode a cathode and a light emitting layer comprising a host and an emitting layer wherein in the host 33 reads on a compound of formula (2) wherein L1 is a phenylene, Each of X1 to X16 are hydrogen, A1 and A2 are each an unsubstituted C6 aryl (i.e. phenyl) and formula 10E reads on a compound of formula (1) wherein Z is S, X1 is N, X2, X3 and X4 are each C(R7), each R7 is hydrogen, Y1, Y2 and Y3 are each N, a is 4, each R1 is hydrogen, b is 4, each R2 is hydrogen c is 2, each R3 is an unsubstituted C6 aryl (i.e. phenyl). 
For Claim 2: Reads on formula (3). 
For Claim 3: Reads on formula (5). 
For Claim 4: Reads on formula (8). 
For Claim 5: Reads on formula (14). 
For Claim 6: Reads on wherein A1 and A2 are each phenyl.
For Claim 7: Reads on wherein L1 is a formula (18). 
For Claim 9: Reads on H1-86.
For Claim 10: Reads on H2-1. 

In reference to claim 8, the claim further limits the substituent groups, which are optional embodiments of claim 1 (i.e. ‘substituted or unsubstituted’) and therefore not required. As such, claim 8 is rejected based on similar reasons to claim 1.

Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786                                             

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786